Exhibit 10.3
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
EXECUTION COPY
DISTRIBUTION AND SUPPLY AGREEMENT
BETWEEN
PURDUE PHARMA L.P.
AND
KV PHARMACEUTICAL COMPANY
DATED AS OF
JUNE 9, 2009
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        ARTICLE I DEFINITIONS; INTERPRETATIONS     1     1.1       
Definitions
    1     1.2    
Interpretations
    7          
 
        ARTICLE II DISTRIBUTORSHIP/APPOINTMENT     8     2.1    
Appointment/Authorization
    8     2.2    
Limitation on Rights
    10     2.3    
Distributor Obligations
    11     2.4    
Meetings
    11          
 
        ARTICLE III GENERAL TERMS OF SUPPLY     11     3.1    
Sales and Supply of Product
    11     3.2    
Shipment
    12     3.3    
Storage and Shipments
    13     3.4    
Product Rejection
    13     3.5    
Quality Control; Change in Specifications
    14          
 
        ARTICLE IV PAYMENTS AND REPORTS     14     4.1    
Payment to Purdue
    14     4.2    
Reporting Obligations and Audit Rights
    15     4.3    
Mode of Payment
    16     4.4    
Records Retention
    16     4.5    
Certificates; Audit
    17     4.6    
Taxes
    17     4.7    
Late Payments
    17     4.8    
Notice of Destruction of Records
    18          
 
        ARTICLE V COVENANTS     18     5.1    
Mutual Covenants
    18     5.2    
Purdue Covenants
    18     5.3    
Distributor Covenants
    19          
 
        ARTICLE VI REPRESENTATIONS AND WARRANTIES     21     6.1    
Representations and Warranties of Both Parties
    21     6.2    
Additional Purdue Representations and Warranties
    22     6.3    
Additional Distributor Representations and Warranties
    23     6.4    
No Reliance by Third Parties
    23     6.5    
Disclaimer of Warranties
    23          
 
        ARTICLE VII INTELLECTUAL PROPERTY     24     7.1    
Limited Intellectual Property Rights
    24  

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

i



--------------------------------------------------------------------------------



 



                              Page          
 
          7.2    
No Improvements
    24     7.3    
Improvements
    24          
 
        ARTICLE VIII INDEMNIFICATION; LIMITATIONS ON LIABILITY     24     8.1  
 
Purdue Indemnity
    25     8.2    
Distributor Indemnity
    25     8.3    
Procedure for Indemnification
    25     8.4    
Limitations on Liability
    27          
 
        ARTICLE IX COMPLIANCE WITH GOVERNMENTAL AUTHORITY REGULATIONS     27    
9.1    
Governmental Authority Communications
    27     9.2    
Governmental and Regulatory Inspections
    28     9.3    
Quality Agreement
    29          
 
        ARTICLE X CONFIDENTIALITY     29     10.1    
Confidentiality
    29     10.2    
Authorized Disclosure
    29     10.3    
Remedies
    30     10.4    
Return of Confidential Information
    30     10.5    
Unauthorized Use
    30     10.6    
Exclusive Property
    30          
 
        ARTICLE XI TERM; TERMINATION     31     11.1    
Term
    31     11.2    
Termination
    31     11.3    
Effect of Termination
    32     11.4    
Accrued Rights; Surviving Obligations
    32          
 
        ARTICLE XII MISCELLANEOUS PROVISIONS     34     12.1    
Force Majeure
    34     12.2    
Notice
    34     12.3    
Assignment
    35     12.4    
No Waiver
    35     12.5    
Injunction
    36     12.6    
Governing Law
    36     12.7    
Entirety of Agreement
    36     12.8    
Public Announcements
    36     12.9    
Relationship of the Parties
    37     12.10    
Non-Solicitation of Employees
    37     12.11    
Severability
    37     12.12    
Books and Records
    37     12.13    
Expenses
    37     12.14    
No Third Party Beneficiary
    38  

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

ii



--------------------------------------------------------------------------------



 



                              Page          
 
          12.15    
Further Actions
    38     12.16    
Counterparts; Facsimile Signatures
    38     12.17    
Headings
    38  

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1A
  Branded Products
Schedule 1.1B
  Cost of Goods Sold
Schedule 1.1C
  Products
Schedule 1.1D
  Risk Management Program
Schedule 3.1.1
  Supply Amount
Schedule 3.1.4
  Initial Label; Indicia
Schedule 3.3.3
  Shipping Location
Schedule 3.3.5A
  Form of Certificate of Analysis
Schedule 3.3.5B
  Form of Certificate of Compliance

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

iv



--------------------------------------------------------------------------------



 



DISTRIBUTION AND SUPPLY AGREEMENT
     THIS DISTRIBUTION AND SUPPLY AGREEMENT is entered into as of June 9, 2009
between Purdue Pharma L.P., a Delaware limited partnership (“Purdue”), and KV
Pharmaceutical Company, a Delaware corporation (“Distributor”).
PRELIMINARY STATEMENTS
     A. Purdue, directly or indirectly through its Affiliates, manufactures,
distributes, markets and sells the Branded Products in the Territory.
     B. Subject to the terms and conditions of this Agreement, Purdue desires to
engage Distributor as an authorized, non-exclusive distributor to distribute,
market and sell the Products in the Territory.
     C. Subject to the terms and conditions of this Agreement, Distributor
desires to obtain from Purdue the right to distribute, market and sell the
Products in the Territory.
     NOW, THEREFORE, in consideration of the foregoing and of the terms,
conditions, agreements and covenants contained herein, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
ARTICLE I
DEFINITIONS; INTERPRETATIONS
     1.1 Definitions. For purposes of this Agreement:
     “’042 Patent” means United States Patent 5,508,042.
     “Affiliate” means, as to any Party, any person, firm, trust, partnership,
corporation, company or other entity or combination thereof, which directly or
indirectly (i) controls a Party, (ii) is controlled by a Party or (iii) is under
common control with a Party. The terms “control” and “controlled” mean
(x) ownership of 50% or more, including ownership by trusts with substantially
the same beneficial interests, of the voting and equity rights of such person,
firm, trust, partnership, corporation, company or other entity or combination
thereof or (y) the power to direct the management of such person, firm, trust,
partnership, corporation, company or other entity or combination thereof.
Notwithstanding the above, for purposes of this Agreement, The Purdue Frederick
Company Inc., a New York corporation (d/b/a The Purdue Frederick Company) shall
not be considered an Affiliate of Purdue.
     “Agreement” means this Distribution and Supply Agreement, together with all
appendices, exhibits and schedules attached hereto, as the same may be amended
or supplemented from time to time, by written agreement of the Parties.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



     “ANDA” means an abbreviated new drug application seeking approval for a
drug under Section 505(j) of the Federal Food, Drug and Cosmetic Act, and the
rules, regulations and guidelines promulgated thereunder, and FDA’s implementing
regulations, including all amendments and supplements, filed pursuant to the
requirements of the FDA, including all documents, data and other information
concerning such drug submitted as part of the application or in amendments or
supplements thereto that are necessary for FDA approval to market the drug in
the Territory.
     “API” means active pharmaceutical ingredient.
     “Bankruptcy Code” has the meaning set forth in Section 11.2.2.
     “Bottle” means a bottle of Product containing 100 tablets.
     “Branded Product” means any of Purdue’s branded products listed on Schedule
1.1A.
     “Bundled Product” means a Product offered or sold in combination with one
or more of Distributor’s other products.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in the City of New York are authorized or required by Law to close.
     “Certificate of Analysis” means the certificate of analysis for each
Product in the form attached hereto as Schedule 3.3.5A.
     “Certificate of Compliance” means the certificate of compliance for each
Product in the form attached hereto as Schedule 3.3.5B.
     “Change of Control” has the meaning set forth in Section 12.3.
     “Commercially Reasonable Efforts” means, with respect to a given goal, the
efforts, consistent with the practice of comparable pharmaceutical companies
with respect to a pharmaceutical product owned by it or to which it has rights
of comparable market potential at a similar stage in its product life (taking
into account the competitiveness of the marketplace, the proprietary position of
the applicable active ingredient, the regulatory structure involved, and the
profitability of the product), that a reasonable Person in the position of the
obligor would use so as to achieve that goal as expeditiously as possible.
     “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, provided by one Party or its Affiliates or representatives (the
“Disclosing Party”) to the other Party or its Affiliates or representatives (the
“Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including any information or reports the Receiving Party may
generate, the terms of this Agreement and any other materials that have not been
made available by the Disclosing Party
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

2



--------------------------------------------------------------------------------



 



to the general public. Notwithstanding the foregoing sentence, Confidential
Information will not include any specific portion of any information or
materials that:
          (a) were already known to the Receiving Party (other than under an
obligation of confidentiality) at the time of disclosure by the Disclosing Party
to the extent such Receiving Party has documentary evidence to that effect;
          (b) were generally available to the public at the time of their
disclosure to the Receiving Party;
          (c) became generally available to the public after their disclosure or
development, as the case may be, other than through any act or omission of a
Party in breach of such Party’s confidentiality obligations under this
Agreement;
          (d) were disclosed to a Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or
          (e) are independently developed by employees, authorized agents or
independent contractors of the Receiving Party without use of, reference to or
reliance upon the information furnished by the Disclosing Party, as evidenced by
documentary evidence to that effect or other competent proof.
The above exceptions will not apply to (i) any individual parts of the
Confidential Information merely because such parts are included in more general
information, or (ii) any specific combination of the items found in the
Confidential Information merely because such combination can be pieced together
from multiple sources, none of which shows the whole combination.
     “Convicted” means (i) when a judgment or conviction has been entered by a
federal or state court in the Territory, regardless of whether there is an
appeal pending; (ii) when a plea of guilty or nolo contendere has been accepted
by a federal or state court in the Territory; or (iii) when a party has entered
into participation in a first offender, deferred adjudication or other similar
arrangement or program where a judgment of conviction in a federal or state
court in the Territory has been withheld.
     “CPA Firm” has the meaning set forth in Section 4.2.1.
     “DEA” means the United States Drug Enforcement Administration, or any
successor agency with responsibilities comparable to those of the United States
Drug Enforcement Administration.
     “Disclosing Party” has the meaning set forth in the definition of
Confidential Information.
     “Distributor” has the meaning set forth in the first paragraph of this
Agreement.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

3



--------------------------------------------------------------------------------



 



     “Distributor’s ANDA” means ANDA No. 78-506, along with all amendments and
supplements thereto.
     “Distributor Election” has the meaning set forth in the definition of
Effective Date.
     “Distributor Indemnitees” has the meaning set forth in Section 8.1.
     “Effective Date” means the first to occur of (a) Purdue’s election to
commence this Agreement (the “Purdue Election”); and (b) Distributor’s election
to commence this Agreement (the “Distributor Election”), in either case, as of
the date of such election at any time after ***; provided, however, that neither
Party may make such election if (x) FDA Approval has been granted on the same
day or prior to either Party’s making such election or (y) neither Party has
made such election prior to ***.
     “Equivalent Supply Amount” has the meaning set forth in Section 2.1.7.
     “FDA” means the United States Food and Drug Administration, or any
successor agency with responsibilities comparable to those of the United States
Food and Drug Administration.
     “FDA Approval” means the final approval by the FDA of Distributor’s ANDA to
market certain generic versions of controlled-release oxycodone products as
described therein in the Territory.
     “Final Cost of Goods Sold Payment” means payment of Purdue’s cost of goods
sold for the Remainder Supply Amount as set forth on Schedule 1.1B.
     “Final Net Sales Payment” means ***% of aggregate Net Sales with respect to
the Remainder Supply Amount; provided, however, that to the extent any portion
of the Remainder Supply Amount has not been sold as of the date such payment is
due, the Final Net Sales Payment will be based on a good faith estimate of the
Net Sales for such unsold portion.
     “Force Majeure Event” has the meaning set forth in Section 12.1.
     “GAAP” means United States generally accepted accounting principles,
consistently applied.
     “Good Manufacturing Practices” means current good manufacturing practices
(i) requirements of the FDA and other appropriate agencies, as set forth in 21
C.F.R. Parts 210 and 211, as amended from time to time, and (ii) set forth in
all other Laws applicable to the manufacture of the Products that are in effect
at the time and place of manufacture of the Products.
     “Governmental Authority” means within the Territory any (i) federal, state
or local government; (ii) court, arbitral or other tribunal or governmental or
quasi governmental authority of any nature (including any governmental agency,
political subdivision, instrumentality, branch, department, official, or
entity); or (iii) body exercising, or entitled to exercise, any administrative,
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

4



--------------------------------------------------------------------------------



 



executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature pertaining to government.
     “Indemnifying Party” has the meaning set forth in Section 8.3.1.
     “Indemnitee” has the meaning set forth in Section 8.3.1.
     “Indemnitee Settlement” has the meaning set forth in Section 8.3.3.
     “Initial Cost of Goods Sold Payment” means payment of Purdue’s cost of
goods sold for the Initial Supply Amount as set forth on Schedule 1.1B.
     “Initial Net Sales Payment” means ***% of aggregate Net Sales with respect
to the Initial Supply Amount; provided, however, to the extent any portion of
the Initial Supply Amount has not been sold as of the date such payment is due,
the Initial Net Sales Payment will be based on a good faith estimate of the Net
Sales for such unsold portion.
     “Initial Supply Amount” means *** Bottles in the Product mix set forth on
Schedule 3.1.1.
     “Inventoried Remaining Product” has the meaning set forth in Section 4.5.1.
     “Involuntary Recall” has the meaning set forth in Section 9.2.2.
     “Label” means any label, labeling, package inserts and packaging designed
for use with a Product.
     “Laws” means all applicable laws, rules, regulations, judgments, orders,
subpoenas, decrees, statutes, ordinances and other requirements of any
Governmental Authority or instrumentality within the Territory.
     “Losses” has the meaning set forth in Section 8.1.
     “Monthly Report” has the meaning set forth in Section 4.2.1.
     “NDA” means Purdue’s FDA New Drug Application number 20-553 (including all
amendments and supplements to the application).
     “NDC” means National Drug Code number.
     “Net Sales” means the gross amount invoiced for sale or other disposition
of the Products by Distributor and its Affiliates to Third Parties, less the
following amounts directly attributable to the Products: (a) sales and excise
taxes, value added taxes, and duties which fall due as a direct consequence of
such sales and any other governmental charges imposed upon the importation, use
or sale, but only to the extent that such taxes and duties are (i) actually
included and itemized in the gross amounts invoiced to and specifically paid by
the purchaser over and above the usual selling price, (ii) not recovered or
recoverable, and (iii) not income or franchise taxes or taxes in lieu
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

5



--------------------------------------------------------------------------------



 



thereof; (b) trade, sales, trade show, quantity and early payment discounts and
stocking allowances, except to the extent such discounts are greater than they
otherwise would be for similar products sold in similar competitive markets in
order to gain, maintain or otherwise facilitate sales of any of Distributor’s or
its Affiliates’ other products; (c) credits to customers for purchaser returns,
returned goods allowances, billing and shipping errors, recalls, rejected goods
and damaged goods; (d) price adjustments, including those on customer
inventories following price changes; (e) allowances or credits to customers on
account of rejection, withdrawal, recall, or return; and (f) rebates, PBM
administrative fees and wholesaler chargebacks or similar credits or payments
granted to customers pursuant to contract or otherwise, including those granted
to government agencies.
     “Net Sales Payment Certificate” has the meaning set forth in Section 4.2.1.
     “Party” means Purdue or Distributor and, when used in the plural, means
Purdue and Distributor.
     “Person” means any individual, group, corporation, partnership, joint
venture, limited liability company, trust, business association, organization,
Governmental Authority, a division or operating group of any of the foregoing or
other entity or organization, including any successors or assigns (by merger or
otherwise) of any such entity.
     “Product” means, except when used in “Branded Products”, any of the
authorized generic versions of the Branded Products listed on Schedule 1.1C.
Each NDC (dosage strength) listed on Schedule 1.1C will constitute a separate
Product. If the Purdue Election is made and the Third Party Agreement is entered
into, “Product” shall mean an AB rated generic version of the Branded Product
authorized for distribution and sale pursuant to the Third Party’s ANDA as set
forth in Section 2.1.7.
     “Purdue” has the meaning set forth in the first paragraph of this
Agreement.
     “Purdue Election” has the meaning set forth in the definition of Effective
Date.
     “Purdue Indemnitees” has the meaning set forth in Section 8.2.
     “Quality Agreement” means the Quality Agreement to be mutually agreed
between the Parties within 90 days after the date hereof.
     “Receiving Party” has the meaning set forth in the definition of
Confidential Information.
     “Remainder Supply Amount” means *** Bottles in the Product mix set forth on
Schedule 3.1.1.
     “Risk Management Program” means the activities and security controls that
Purdue will require Distributor to follow as set forth on Schedule 1.1D, as may
be amended by Purdue from time to time, in its sole discretion.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

6



--------------------------------------------------------------------------------



 



     “Selling Period” means the period beginning at 12:01 a.m., New York City
time, on the Effective Date and ending on the Selling Termination Date.
     “Selling Termination Date” means the earlier of (a) the date on which
Distributor has sold the entire Supply Amount and (b) ***.
     “Settlement Agreement” means the Settlement Agreement, dated as of the date
hereof, by and among Purdue (on its own behalf and as successor in interest to
The Purdue Pharma Company, a Delaware general partnership), The P.F.
Laboratories, Inc., a New Jersey corporation and Purdue Pharmaceuticals L.P., a
Delaware limited partnership, and Distributor and its Affiliates.
     “Specifications” means, for a Product, such specifications (other than
indicia and name) for such Product as set forth in the NDA, as the same may be
amended from time to time after the date of this Agreement.
     “Supply Amount” means *** Bottles in the Product mix set forth on Schedule
3.1.1. For the avoidance of doubt, the Supply Amount means the maximum number of
Bottles in the Product mix set forth on Schedule 3.1.1 permitted to be sold
hereunder and all sales and the arrangement of sales of the Product must
immediately cease no later than the Selling Termination Date regardless of
whether the amount of Bottles actually sold during the Selling Period is less
than the Supply Amount.
     “Term” has the meaning set forth in Section 11.1.
     “Territory” means the United States of America, its territories and
possessions.
     “Third Party” means any Person who or which is neither a Party nor an
Affiliate of a Party.
     “Third Party Agreement” has the meaning set forth in Section 2.1.7.
     “Third Party Claim” has the meaning set forth in Section 8.1.
     “Trade” means wholesalers, chains, distributors, retailers, pharmacies,
mail order pharmacies or any other classes of trade that participate in the
distribution or sale of pharmaceutical products.
     “Voluntary Recall” has the meaning set forth in Section 9.2.1.
     1.2 Interpretations.
          1.2.1 In the event an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

7



--------------------------------------------------------------------------------



 



          1.2.2 The definitions of the terms herein apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation.” Unless the context requires
otherwise, (A) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (B) any reference to any Laws
herein will be construed as referring to such Laws as from time to time enacted,
repealed or amended, (C) any reference herein to any Person will be construed to
include the Person’s successors and assigns, (D) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (E) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion, and (F) all references herein
without a reference to any other agreement to Articles, Sections, Exhibits or
Schedules will be construed to refer to Articles, Sections, Exhibits and
Schedules of this Agreement.
ARTICLE II
DISTRIBUTORSHIP/APPOINTMENT
     2.1 Appointment/Authorization.
          2.1.1 At any time after ***, but prior to ***, either Purdue or
Distributor may cause this Agreement to commence as of the Effective Date by
making the Purdue Election or the Distributor Election. The Effective Date of
this Agreement shall only occur as a result of either the Purdue Election or the
Distributor Election. This Agreement shall automatically terminate and shall be
of no further force and effect if (a) FDA Approval is granted before either
Party has made an election to commence this Agreement or (b) neither Party has
made such election prior to ***. If FDA Approval were to be granted on the same
day as either Party attempted to make an election, such FDA Approval shall be
deemed to have occurred prior to such attempted election and such attempted
election shall be null and void. Subject to the terms and conditions set forth
in this Agreement including those set forth in Section 2.1.7 below, upon and as
of the Effective Date, Purdue appoints Distributor as an authorized
non-exclusive distributor of the Products not to exceed the Supply Amount in the
Territory during the Selling Period, and in connection with such appointment,
grants to Distributor the right to market, distribute and sell the Products in
amounts not to exceed the Supply Amount in the Territory during the Selling
Period.
          2.1.2 Subject to the terms and conditions set forth in this Agreement
including those set forth in Section 2.1.7 below, Distributor accepts the
appointment as an authorized distributor of Products in the Territory from and
after the Effective Date as provided in Section 2.1.1.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

8



--------------------------------------------------------------------------------



 



          2.1.3 Pursuant to 21 C.F.R. §314.94(a)(12)(viii)(A), within *** days
after receipt of the Initial Supply Amount or the Equivalent Supply Amount if
Purdue has made the election for Distributor to enter into a distribution and
supply agreement with a Third Party as set forth in Section 2.1.7, Distributor
shall submit to the FDA with a copy to Purdue, an amendment to the patent
certifications in Distributor’s ANDA with respect to the ’042 Patent, changing
those certifications to certifications under 21 C.F.R. §314.94(a)(12)(i)(A)(3)
and unconditionally requesting that the FDA promptly change the requested
approval of the ANDA to a tentative approval and, if Distributor’s ANDA has
received effective approval, such approval be rescinded and instead a tentative
approval granted.
          2.1.4 [Intentionally left blank].
          2.1.5 Purdue specifically reserves the right, at its sole discretion,
either directly or through its Affiliates or Third Parties, to: (i) manufacture,
distribute and sell the Products to Distributor pursuant to this Agreement; and
(ii) develop, manufacture, market, distribute and sell any products (including
the Products and the Branded Products) anywhere in the world, including in the
Territory.
          2.1.6 No rights, titles, interests, licenses, waivers, releases,
authorizations or covenants (either express or implied) other than those
expressly granted in this Section 2.1 have been or are granted (or should be
construed to be granted) by or under this Agreement to Distributor in respect of
the NDA or any other intellectual property or drug applications owned or
controlled by Purdue or any of its Affiliates or with respect to the Products or
the Branded Products.
          2.1.7 In lieu of and in full satisfaction of its obligations under
this Agreement to supply the Supply Amount of Product to Distributor upon the
making by Purdue of the Purdue Election or by the Distributor of the Distributor
Election, Purdue may elect for Distributor to enter into a distribution and
supply agreement with a Third Party (a “Third Party Agreement”), whereby
Distributor would be supplied by such Third Party with an amount of an AB rated
generic version of the Branded Product authorized for distribution and sale
pursuant to the Third Party’s ANDA equal to the Supply Amount of the Product
(the “Equivalent Supply Amount”) at Purdue’s direction and at the same cost that
Purdue would sell Product to Distributor. If Purdue elects to have a Third Party
supply the Equivalent Supply Amount, (i) the provisions of this Agreement
(including the obligation of Distributor to withdraw its request for FDA
Approval pursuant to Section 2.1.3), to the extent applicable, shall remain in
full force and effect, (ii) Distributor will use its Commercially Reasonable
Efforts to negotiate a Third Party Agreement with the Third Party in form and
substance similar to this Agreement and (iii) Purdue and Distributor will amend
this Agreement only to such extent as is necessary to reflect that such Third
Party is supplying the Equivalent Supply Amount instead of Purdue. Purdue shall
provide Distributor with written notice of its election under this Section 2.1.7
no later than three (3) Business Days after the making of the Purdue Election or
the Distributor Election, as the case may be. Failure of Purdue to provide such
written notice in a timely manner shall be deemed a waiver by it of its right to
require Distributor to enter into the Third Party Agreement. If, despite the use
of its Commercially
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

9



--------------------------------------------------------------------------------



 



Reasonable Efforts, Distributor is unsuccessful in negotiating and entering into
a Third Party Agreement within thirty (30) days of the commencement of such
negotiations with the Third Party following a Purdue Election, Distributor shall
not be required to enter into a Third Party Agreement and the provisions of this
Agreement shall remain in full force and effect. For clarity and notwithstanding
anything in this Agreement to the contrary, (i) Purdue shall remain fully liable
to Distributor for such Third Party’s performance of Purdue’s obligations to
Distributor under this Agreement and (ii) Purdue’s indemnification obligations
under Section 8.1 shall include any Third Party claims arising from or in
connection with such Third Party’s gross negligence or willful misconduct or
breach of any of Purdue’s representations, warranties, covenants or agreements
under this Agreement.
          2.1.8 Purdue hereby covenants that neither it, nor any of its
Affiliates, will sue, assert any claim or counterclaim against or otherwise
participate in any action or proceeding in the United States against
Distributor, its Affiliates or purchasers of Product claiming that the sale or
offer for sale of Product pursuant to this Agreement infringes any patents
owned, licensed or controlled by the Purdue Companies or their Affiliates now or
in the future. This covenant not to sue shall be non-transferable (except as
provided in Section 12.3 of this Agreement). Nothing in this Section 2.1.8 shall
be interpreted to prohibit Purdue or its Affiliates from suing, asserting any
claim or counterclaim against or otherwise participating in any action or
proceeding against Distributor or its Affiliates not specifically precluded by
this Section 2.1.8, including in order to enforce this Agreement, the Settlement
Agreement or the Consent Judgment (as such term is defined in the Settlement
Agreement).
     2.2 Limitation on Rights.
          2.2.1 Distributor is, and will remain subject at all times prior to,
during and following the Term, to the terms and conditions of the Settlement
Agreement.
          2.2.2 Distributor hereby acknowledges Purdue’s ownership of the NDA.
Pursuant to the Settlement Agreement and the terms of this Agreement,
Distributor will not (i) directly or indirectly contest the validity of the NDA
or the right and title of Purdue therein and thereto, or (ii) claim or represent
that under this Agreement Distributor has acquired any title in, ownership of,
or right of reference to, the NDA or any other Purdue intellectual property or
new drug application.
          2.2.3 Distributor will not use the NDA in any way other than in
accordance with this Agreement.
          2.2.4 Except pursuant to the terms of the Settlement Agreement and
this Agreement, Distributor will not, directly or indirectly through its
Affiliates or Third Parties solicit offers for sale, offer to sell, sell, ship,
or cause to be shipped into interstate commerce for commercial sale in the
Territory, or make, have made, import, develop, acquire, license, distribute,
promote or market in the Territory, any AB rated generic version of any Branded
Product. During the Term, in no event will Distributor submit an ANDA to the FDA
or any other Governmental
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

10



--------------------------------------------------------------------------------



 



Authority for any AB rated generic version of any Branded Product, except that
Distributor may maintain on file, as provided for in the Settlement Agreement,
Distributor’s ANDA.
          2.2.5 Without the prior written consent of Purdue, which may be
withheld in Purdue’s sole discretion, Distributor will not grant
sub-Distributorships or otherwise assign or grant an interest in any of its
rights or obligations under this Agreement, in whole or in part, to its
Affiliates or to Third Parties.
     2.3 Distributor Obligations.
          2.3.1 Commencing on the Effective Date, Distributor will use
Commercially Reasonable Efforts to market, sell and distribute and will be
responsible for marketing, sales and distribution of, the Products to the Trade
throughout the Territory, including all operations relating to any of the
foregoing (including pricing, invoicing, collections, customer returns,
contracting, and rebates, including Medicaid rebates), and Distributor will
comply with all Laws relating to all of the foregoing.
          2.3.2 In order to ensure proper allocation of Net Sales to Purdue,
unless otherwise permitted in writing by Purdue in advance, Distributor shall
not sell Products as part of (i) a Bundled Product or (ii) in any discounting
program in which Distributor’s terms and conditions for sale are not applied to
the Products in the same way that they are applied to the majority of
Distributor’s other products. If no written permission is given by Purdue in
advance and a Product is part of such a Bundled Product or such a discounting
program, then the Product sale will be treated for purposes of this Agreement as
if it were made at Distributor’s then prevailing list price for such Product.
          2.3.3 Distributor will market, sell and distribute all Products with
the approved Label pursuant to Section 3.1.4.
     2.4 Meetings. The Parties will meet as needed, at such times and locations
as are mutually acceptable to the Parties, to discuss each Party’s obligations
under this Agreement and any disputes relating to the performance by each Party
of its obligations hereunder. In connection with the foregoing, each Party will
be responsible for all travel and related costs and expenses for its attendees
at all such meetings in accordance with this Section 2.4.
ARTICLE III
GENERAL TERMS OF SUPPLY
     3.1 Sales and Supply of Product.
          3.1.1 Subject to the provisions of Section 2.1.7, if the Effective
Date occurs, subject to Distributor’s compliance with Section 3.1.4 with respect
to the selection of the indicia and Label, Purdue will use its best efforts to
complete shipping to Distributor, no later than *** days after the Effective
Date (but in no event later than *** days after the Effective Date), the
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

11



--------------------------------------------------------------------------------



 



Initial Supply Amount in the Product mix set forth on Schedule 3.1.1 subject to
receiving from Distributor all documentation required by this Agreement or any
Laws, including DEA Form 222. If Distributor makes the payments with respect to
the Initial Supply Amount required by Section 4.1 within the time period set
forth therein, Purdue will complete shipping to Distributor, no later than ***
days after the date it receives the payments described above, the Remainder
Supply Amount in the Product mix set forth on Schedule 3.1.1, subject to
receiving from Distributor all documentation required by this Agreement or any
Laws, including DEA Form 222. If Distributor does not make the payments required
by Section 4.1 within the time period set forth therein, Purdue may elect, at
its sole discretion, to terminate Distributor’s right to receive the Remainder
Supply Amount. If Purdue elects to so terminate Distributor’s right, it shall
send Distributor notice of such election. Purdue’s exercise of such election
shall have no effect on any other rights or obligations of the Parties
hereunder, including Distributor’s obligation to make the Initial Cost of Goods
Sold Payment and the Initial Net Sales Payment.
          3.1.2 Distributor will sell the Products in accordance with the terms
of this Agreement and immediately cease selling, marketing, and distributing the
Products at the conclusion of the Selling Period.
          3.1.3 All Products supplied hereunder will be in finished dosage form,
filled, packaged and Labeled for commercial sale in accordance with the terms
and conditions of this Agreement, the Quality Agreement, the Specifications and
applicable Laws. Purdue will be responsible for the purchase of all materials
that are included in finished Products. If due to limitations on Purdue’s
receiving a sufficient DEA quota of oxycodone or other materials, Purdue does
not have sufficient manufacturing capacity to fulfill Distributor’s scheduled
requirements for the Product in accordance with Section 3.1.1, Purdue may elect
to extend the Selling Termination Date for up to *** months to enable it to
supply such Product.
          3.1.4 Distributor will use the indicia selected by Purdue and will
agree with Purdue within 30 days of the date hereof on a Label. Nothing
contained herein will prevent Purdue from modifying the indicia or Labeling, so
long as such changes conform to FDA requirements and the NDA relating to the
Products. Purdue will be responsible for all indicia and Label modification
costs if Purdue initiates any modification or change in the indicia or Label, or
if the FDA requires the indicia or Label to be modified or changed. Purdue will
notify Distributor promptly following a final decision to make changes to the
indicia or Label or, if FDA approval is required, to seek approval for such
changes, but in no event will Distributor be given less than 30 calendar days’
advance written notice of such modification, unless a shorter time is required
to comply with FDA requirements. If Purdue elects to have a Third Party supply
the Supply Amount, Distributor, Purdue and the Third Party will agree on the
Label within 30 days after Purdue gives Distributor notice of such election
under Section 2.1.7.
     3.2 Shipment.
          3.2.1 With KV’s consent, which will not be unreasonably withheld,
conditioned or delayed, the Supply Amount may be adjusted among dosage
strengths, without altering the total
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

12



--------------------------------------------------------------------------------



 



API contained in the Supply Amount, to be in quantities consistent with Purdue’s
then current minimum validated batch sizes for such Product, or multiples
thereof.
          3.2.2 No terms and conditions contained in any preprinted form issued
by either Party will be effective to the extent they are inconsistent with or
modify the terms and conditions contained herein or in either the Quality
Agreement or the Settlement Agreement.
     3.3 Storage and Shipments.
          3.3.1 Purdue will store and transport Products, and other Product
materials and API according to the Specifications for the Products and
applicable Good Manufacturing Practices.
          3.3.2 Purdue will notify Distributor when the scheduled delivery
amounts become available for shipment. Within twenty-four (24) hours after
receiving such notice, Distributor will provide to Purdue a DEA Form 222 and
mutually agree with Purdue on a shipment date for the scheduled delivery
amounts.
          3.3.3 Within two Business Days after the mutually agreed upon shipment
date pursuant to Section 3.3.2, and Purdue’s receipt of all required
documentation, including DEA Form 222, Purdue will ship Product to Distributor’s
designated distribution facility listed on Schedule 3.3.3 (which may be amended
by written agreement of the Parties from time to time) on Purdue’s customary
carrier, C.I.P. (Incoterms 2000) customer destination, except that no shipments
will be made on Friday, Saturday, Sunday, a legal holiday, or the day before a
legal holiday in any week, and shipments due for those days will commence on the
following Business Day.
          3.3.4 Each Party will be responsible for its own DEA reporting, where
applicable. Purdue will obtain and pay for freight insurance, custom clearance
(if necessary), and any duties or taxes in connection with the shipment of any
Product to Distributor’s designated distribution facility. Only following
approval and release from Purdue’s quality assurance group will Product be
shipped to Distributor.
          3.3.5 Purdue will package the Product for shipment in accordance with
its customary practices. Purdue will include the following with its shipment of
the scheduled delivery amounts: (a) the Purdue lot and batch numbers for the
Products constituting such scheduled delivery amounts, (b) the quantity of the
Products included, (c) the Certificate of Analysis and (d) the Certificate of
Compliance.
     3.4 Product Rejection.
          3.4.1 Distributor will give written notice to Purdue of any claim that
any Product does not conform with the requirements set forth in the Quality
Agreement promptly upon Distributor becoming aware of such non-compliance, but
in no event later than seven calendar days after receipt of such Product by
Distributor. In the event that Distributor fails to notify
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

13



--------------------------------------------------------------------------------



 



Purdue of any such claim within the applicable notice period specified in the
preceding sentence, such Product will be deemed accepted by Distributor. Any
such notice by Distributor pursuant to this Section 3.4.1 that any Product does
not conform with the requirements set forth in the Quality Agreement must be
accompanied by a reasonably detailed statement of Distributor’s findings of
non-conformance. Such non-compliance is limited to physical inspection of the
finished goods, as the Parties do not intend any method transfer protocol to be
set forth herein. The Parties will cooperate in good faith to resolve any
dispute arising under this Section 3.4.1. Distributor will not dispose of any
Product claimed by it not to conform with the terms and conditions hereof until
resolution of any dispute with respect thereto is finalized by the Parties. Such
resolution may include a mutually agreed upon method to replace or re-label the
non-conforming materials.
          3.4.2 If Purdue acknowledges an alleged nonconformity in writing,
Purdue will promptly (and in any case within 10 Business Days thereafter) make
arrangements for the return or disposal, at Purdue’s option, of the
non-conforming Product, if in fact, the non-conforming Product cannot be
reworked. Non-conformance relating to physical labeling or packaging will be
addressed first by reworking the Product into acceptable physical labeling
and/or packaging. If Purdue instructs Distributor to dispose of such
non-conforming Product, Purdue will give Distributor written instructions as to
the process by which Distributor or its agent must dispose of such
non-conforming Product, and Distributor will provide Purdue with written
certification of such destruction. Purdue will have the right to witness such
destruction. Purdue will be under no obligation to accept a return of Product
except as provided in this Section 3.4.2.
          3.4.3 If Product was in fact non-conforming (whether pursuant to
Section 3.4.1 or if Purdue so acknowledges in writing), then, Purdue will use
Commercially Reasonable Efforts to provide replacement Products for such
non-conforming Product if Distributor returns such Product to Purdue or destroys
such Product as instructed by Purdue. Replacement shipments will also be subject
to the Product rejection procedures contained in this Section 3.4. The Selling
Period will be extended for a period equal to the time elapsed between the
original scheduled delivery date of Product and the receipt of replacement
Product.
     3.5 Quality Control; Change in Specifications.
          3.5.1 The quality control obligations with respect to the manufacture,
handling, storage and shipment of the Products are set forth in the Quality
Agreement.
          3.5.2 All changes to Specifications must be in accordance with
Purdue’s change control procedure set forth in the Quality Agreement.
ARTICLE IV
PAYMENTS AND REPORTS
     4.1 Payment to Purdue. As consideration to Purdue for the rights granted to
Distributor under this Agreement, Distributor will, in accordance with the terms
of this Article IV, pay to Purdue (i) the Initial Cost of Goods Sold Payment and
the Initial Net Sales Payment within 45
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

14



--------------------------------------------------------------------------------



 



calendar days of the delivery of the Initial Supply Amount pursuant to
Section 3.1 of this Agreement and (ii) the Final Cost of Goods Sold Payment and
the Final Net Sales Payment within 30 calendar days after the last sale of
Products made under this Agreement. The calculation of Net Sales shall be made
in accordance with the definition thereof and in accordance with GAAP.
Simultaneously with the delivery of the Initial Supply Amount and the Remainder
Supply Amount, Purdue shall deliver to Distributor a certificate from the
Executive Vice President, Chief Financial Officer of Purdue certifying the
amount of the Initial Cost of Goods Sold Payment for the Initial Supply Amount
or the Final Cost of Goods Sold Payment for the Remainder Supply Amount, as the
case may be, calculated in accordance with Schedule 1.1B.
     4.2 Reporting Obligations and Audit Rights.
          4.2.1 Each of the Initial Net Sales Payment and the Final Net Sales
Payment by Distributor hereunder shall be accompanied by a certificate (the “Net
Sales Payment Certificate”) from the Chief Financial Officer of Distributor or
other executive officer of Distributor certifying as to (i) the number of
Bottles of Products in each dosage strength sold by Distributor, (ii) the Net
Sales derived from the sale of such Bottles, and (iii) the amount of the Net
Sales payments payable with respect to such Net Sales. The Net Sales Payment
Certificate will specify the extent to which the applicable Net Sales payment is
based upon a good faith estimate of the Net Sales for any unsold portion of the
Initial Supply Amount or Remainder Supply Amount, as the case may be. If Purdue
disputes either of the Net Sales Payment amounts set forth in the Net Sales
Payment Certificate, such dispute shall be resolved in accordance with this
Section 4.2.1. In addition, Distributor shall deliver a report to Purdue for
each calendar month during the Term that summarizes the following: (i) the total
number of Bottles shipped, on a dosage strength by dosage strength basis, for
such month; (ii) the number of returns, on a dosage strength by dosage strength
basis, during such month; (iii) the differences between the number of Bottles
shipped and returns for each month, on a dosage strength by dosage strength
basis; (iv) the total number of Bottles shipped, on a dosage strength by dosage
strength basis, since the Effective Date; (v) the number of returns, on a dosage
strength by dosage strength basis since the Effective Date; and (vi) the
difference between (iv) and (v), on a dosage strength by dosage strength basis
(each a “Monthly Report”). Distributor shall deliver each Monthly Report to
Purdue no later than five (5) calendar days after the end of the month that such
Monthly Report covers to the attention of: Executive Vice President, Chief
Financial Officer of Purdue, One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901-3431.
                    (a) Purdue shall have the right to engage Deloitte & Touche
Financial Advisory Services LLP, or another independent certified public
accounting firm chosen by Purdue and reasonably acceptable to Distributor (a
“CPA Firm”), to conduct an audit of Distributor for the purposes of confirming
compliance with this Agreement, including the amount of Net Sales and the
Initial Net Sales Payment and the Final Net Sales Payment. Such right shall
exist during the Term and for a period of two (2) years after the Term and shall
be limited to conducting such an audit no more than once per calendar year.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

15



--------------------------------------------------------------------------------



 



                    (b) The CPA Firm shall be given access to and shall be
permitted to examine and copy such books and records of Distributor as it shall
request upon ten (10) Business Days’ notice having been given by Purdue, during
regular business hours, for the purpose of determining compliance with this
Agreement, including the amount of Net Sales and the Initial Net Sales Payment
and the Final Net Sales Payment. Prior to any such examination taking place, the
CPA Firm shall enter into a confidentiality agreement reasonably acceptable to
Distributor with respect to the information to which it is given access.
                    (c) If the CPA Firm determines non-compliance with this
Agreement, including that the amount of Net Sales or the Initial Net Sales
Payment or the Final Net Sales Payment is incorrect, then Purdue and Distributor
shall be entitled to receive a full written report of the CPA Firm with respect
to its findings. The determination by the CPA Firm following such audit shall be
final and binding on the Parties, unless Distributor or Purdue challenges the
findings of the CPA Firm. In the event Distributor or Purdue challenges the
findings of the CPA Firm, the Parties shall submit such findings to a binding
arbitrator, mutually acceptable to both Parties, and the findings of such
arbitrator shall be binding upon the Parties.
                    (d) Upon completion of the CPA Firm’s audit, Distributor
shall pay to Purdue the Initial Net Sales Payment amount or the Final Net Sales
Payment amount that remains unpaid as determined by the CPA Firm. If the report
of the CPA Firm shows that the Initial Net Sales Payment or the Final Net Sales
Payment to which Purdue is entitled differs from the Net Sales amount reflected
by Distributor in the Net Sales Payment Certificate, then in addition to the
payment of the Initial Net Sales Payment or the Final Net Sales Payment amount
that remains unpaid, Distributor shall be responsible for late payment interest
from the date that the payment would have been due to Purdue and, if such
difference is greater than ***%, for the fees and expenses of the CPA Firm in
performing such audit. If the report of the CPA Firm shows a difference of less
than ***%, each Party shall pay one-half of the fees and expenses of the CPA
Firm in performing such audit. If the CPA Firm confirms that the Initial Net
Sales Payment or the Final Net Sales Payment, as the case may be, reflected by
Distributor in the Net Sales Payment Certificate is correct, Purdue shall be
responsible for the fees and expenses of the CPA Firm in performing such audit.
Distributor shall cooperate with the CPA Firm in conducting such audit,
including by providing sales records relating to Distributor’s sale of Products.
     4.3 Mode of Payment. Distributor will make all payments required under this
Agreement by electronic funds wire transfer in United States dollars to a bank
account designated by Purdue from time to time. Distributor will give Purdue one
Business Day’s written notice prior to making any such wire transfers.
     4.4 Records Retention. Distributor will keep complete, true and accurate
records pertaining to its activities under this Agreement, including records
pertaining to the sales of Products in the Territory and covering all
transactions from which Net Sales are derived, in accordance with and for the
time period required by Law, but in no event for a period of less than ten
calendar years after the year in which such sales occurred (as currently
required by Law), and in sufficient detail to permit Purdue to confirm the
accuracy of Net Sales, the Initial Net Sales
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

16



--------------------------------------------------------------------------------



 



Payment and the Final Net Sales Payment due under this Agreement, the applicable
“average manufacturer price” and/or the applicable “best price”.
     4.5 Certificates; Audit.
          4.5.1 Immediately upon the conclusion of the Selling Period,
Distributor will give Purdue access to Distributor’s facilities, or such other
places that Product is stored, upon reasonable notice in advance, in order to
inventory the remaining Product (the “Inventoried Remaining Product”). Following
the conclusion of the Selling Period, Distributor will also deliver to Purdue
certificates from the Chief Executive Officer or the Chief Financial Officer of
Distributor certifying (i) that Distributor ceased shipping the Product into
interstate commerce for commercial sale in the Territory on the Selling
Termination Date, (ii) the number of Bottles, allocated by dosage strength, sold
by Distributor during the Selling Period, (iii) that all Inventoried Remaining
Product has been or will be destroyed or returned to Purdue at Distributor’s
sole cost and expense within five Business Days following the Selling
Termination Date and (iv) that no sales resulting in sales above the Supply
Amount were made by Distributor prior to the Selling Termination Date. The
certifications referred to in clause (i) above will be delivered within two
(2) Business Days following the Selling Termination Date and the certifications
referred to in clauses (ii)-(iv) above will be delivered within ten
(10) calendar days following the Selling Termination Date.
          4.5.2 Purdue will have the right to engage the CPA Firm to conduct an
audit of Distributor for the purpose of confirming that no sales of any AB rated
generic version of the Branded Product or Product by Distributor occurred other
than during the Selling Period. Subject to its entering into a confidentiality
agreement reasonably acceptable to Distributor, the CPA Firm will be given
access to and will be permitted to examine and copy such books and records of
Distributor as it will reasonably request upon five Business Days’ prior written
notice having been given by Purdue for the purpose of reporting to the Parties
that no sales of any AB rated generic version of the Branded Product or Product
by Distributor occurred other than during the Selling Period. The determination
by the CPA Firm following such audit will be final and binding on the Parties.
Distributor will cooperate with and will cause its Affiliates to cooperate with
all reasonable requests of the CPA Firm in conducting such audit, including by
providing sales records relating to its sale of any Product.
     4.6 Taxes. Any and all transfer, sales, use, registration and other taxes
imposed upon or with respect to or measured by the shipment by Purdue to
Distributor of any Product under this Agreement will be the responsibility of
and for the account of Distributor. Notwithstanding the previous sentence,
Distributor will have no obligation to pay any income tax imposed on Purdue or
any of its Affiliates which may arise from the transactions contemplated by this
Agreement.
     4.7 Late Payments. In the event that any payment due by Distributor under
this Agreement is not made when due, the payment will accrue interest from the
date due at a rate equal to the lesser of (a) *** percent (*** %) above the
prime rate reported in The Wall Street Journal (Eastern Edition) on the date
such payment was due but not less than *** percent (*** %) and (b) the maximum
permissible rate
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

17



--------------------------------------------------------------------------------



 



under Law, with such interest to compound monthly. The payment of such interest
will not limit Purdue from exercising any other rights it may have as a
consequence of the lateness of any payment.
     4.8 Notice of Destruction of Records. Notwithstanding any other provision
of this Agreement to the contrary, neither Party will destroy any records
created under this Agreement without first giving the other Party advance
written notice so that such Party may request additional retention of such
records for good cause.
ARTICLE V
COVENANTS
     5.1 Mutual Covenants.
          5.1.1 Compliance with Laws. Each Party will maintain in full force and
effect all necessary licenses, permits and other authorizations required by Law
to carry out its duties and obligations under this Agreement. Each Party will
comply in all material respects with all Laws applicable to its activities under
this Agreement and the Quality Agreement. Distributor and Purdue will handle and
store the Products in compliance in all material respects with all applicable
Laws. Each Party will keep all records and reports required to be kept by
applicable Laws. The Parties will reasonably cooperate with one another with the
goal of ensuring full compliance in all material respects with applicable Laws.
Each Party will cooperate with the other to provide such letters, documentation
and other information on a timely basis as the other Party may reasonably
require to fulfill its reporting and other obligations under applicable Laws to
applicable Governmental Authorities.
          5.1.2 Reasonable Cooperation. Purdue and Distributor will each use
Commercially Reasonable Efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary or proper to make effective the
transactions contemplated by this Agreement, including such actions as may be
reasonably necessary to obtain any approvals and consents of Governmental
Authorities and other Persons; provided that no Party will be required to assume
any other material obligation not otherwise required to be assumed by this
Agreement or the Quality Agreement.
     5.2 Purdue Covenants.
                    (a) Purdue will comply in all material respects with all
applicable Laws (including DEA and FDA regulations) relating to the
manufacturing, packaging, Labeling, handling, storage and shipment of the
Products, including filing with the FDA required notices, supplemental
applications and annual or other reports, including adverse event reports, with
respect to the NDA, except to the extent such non-compliance would not have a
material adverse effect on the NDA, Branded Products or Products.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

18



--------------------------------------------------------------------------------



 



                    (b) Purdue will perform all stability and other testing
sufficient to maintain the Product in conformity with the NDA.
                    (c) The Products manufactured by Purdue and supplied to
Distributor under this Agreement:
                    (i) will not be adulterated under applicable Laws at the
time they are tendered to Purdue’s customary carrier for shipment to
Distributor;
                    (ii) will meet the Specifications therefor at the time they
are tendered to Purdue’s customary carrier for shipment to Distributor;
                    (iii) will be manufactured, packaged and Labeled in
accordance with Good Manufacturing Practices; and
                    (iv) will have a shelf life of not less than twenty
(20) months at the time the Products are tendered to Purdue’s customary carrier
for shipment to Distributor.
                    (d) Labels of Products will not be misbranded under
applicable Laws, will meet the Specifications, and will be Labeled in accordance
with Good Manufacturing Practices at the time the Products are tendered to
Purdue’s customary carrier for shipment to Distributor.
                    (e) Purdue will review all marketing and sales materials
within 30 Business Days after receipt from Distributor.
                    (f) Purdue will immediately inform Distributor if Purdue or
any of its Affiliates providing services to Distributor in connection with this
Agreement are debarred, under Section 306(a) or 306(b) of the Generic Drug
Enforcement Act of 1992 or under 42 U.S.C. Section 1320-7, or are sanctioned by,
suspended, excluded or otherwise ineligible to participate in any federal health
care program, including Medicare and Medicaid or in Federal procurement or
non-procurement programs.
     5.3 Distributor Covenants.
                    (a) Distributor will only sell and distribute the Product in
the Territory, or make or solicit offers to sell the Product in the Territory
during the Selling Period and in no event will such sales of the Product exceed
the Supply Amount.
                    (b) Distributor will comply in all material respects with
all applicable Laws (including DEA and FDA regulations) relating to the
handling, storage and disposal of the Products.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

19



--------------------------------------------------------------------------------



 



                    (c) Distributor will comply with all applicable Laws related
to the marketing, distribution and sale of the Products.
                    (d) Prior to Distributor using any marketing and sales
materials pursuant to this Agreement, Distributor will submit to Purdue for
Purdue’s written approval all such marketing and sales materials.
                    (e) Distributor will be responsible for all pricing
decisions with respect to the Products.
                    (f) In accordance with applicable Law, Distributor will
register and sell the Products using only NDC numbers that reflect Distributor
as the distributor of the Products.
                    (g) Distributor will be responsible for all price reporting
under Distributor’s own NDC for the Products to any and all Governmental
Authorities, as well as to any Third Party pricing publications.
                    (h) Distributor will cause its employees responsible for the
supply, distribution, sale or marketing of the Products in the Territory to act
in accordance with the highest standards of the industry and in a professional,
ethical and lawful manner, consistent with the same diligence used with regard
to other products marketed by Distributor.
                    (i) Distributor acknowledges that nothing in this Agreement
will grant to Distributor any rights, titles, interests, licenses, waivers,
releases, authorizations or covenants to, or interest in, either express or
implied, any intellectual property improvements, new formulations, indications,
dosages, forms of administration, dosage strengths, or other presentations or
uses of Product at any time, whether past, present or future, derived or
developed by or on behalf of Purdue or its Affiliates, or any other product,
compound or molecule owned or controlled, in whole or in part, by Purdue or its
Affiliates.
                    (j) Distributor will not market, distribute or sell the
Product to any Third Party in the Territory for resale outside of the Territory.
                    (k) Distributor will process and be responsible for all
rebates, price protection claims and payments to Medicaid, Medicare, PBMs
(pharmacy benefit managers) and other payors under Distributor’s NDC number,
whether required by contract or Law, for the Products. Furthermore, for all
rebates due under or calculated under 42 U.S.C. 1396r-8, Distributor
acknowledges that it will treat the Products as innovator multiple source drugs,
as defined in 42 U.S.C. 1396r-8(k)(7)(A)(ii), and that Distributor will carry
over the base average manufacturer price for the Products in accordance with
HCFA Labeler Release No. 26.
                    (l) Distributor will timely provide Purdue with Medicare
“best price” and “average manufacturers price” data on a 9 and 11 digit NDC
basis for each of the Products.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

20



--------------------------------------------------------------------------------



 



                    (m) Distributor will take all reasonable actions to ensure
that all discounts and price reductions offered to its customers and included in
the definition of Net Sales fall within the discount safe-harbor to the federal
anti-kickback statute, as described in 42 U.S.C. 1320a-7b(b)(3)(A) and 42 C.F.R.
1001.952(h).
                    (n) Distributor will process all customer returns of
Product.
                    (o) Distributor will credit customers for the customers’
Product returns in accordance with Distributor’s general returns policy that
applies to all of Distributor’s products, including the Products.
                    (p) Distributor will immediately inform Purdue if
Distributor or any of its Affiliates providing services to Purdue in connection
with this Agreement are debarred, under Section 306(a) or 306(b) of the Generic
Drug Enforcement Act of 1992 or under 42 U.S.C. Section 1320-7, or are
sanctioned by, suspended, excluded or otherwise ineligible to participate in any
federal health care program, including Medicare and Medicaid or in Federal
procurement or non-procurement programs.
                    (q) Distributor will comply with the Risk Management
Program. Upon Purdue amending the Risk Management Program, Distributor will
implement any additional risk management activities under such amended Risk
Management Program as soon as possible.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     6.1 Representations and Warranties of Both Parties. Each of Purdue and
Distributor represents and warrants to the other Party that:
          6.1.1 Organization. Each Party is duly organized and validly existing
under the laws of its state of formation.
          6.1.2 Authority. Each Party has all the requisite power and authority
to execute and deliver this Agreement and the Quality Agreement and to perform
all of its obligations hereunder and thereunder. The execution and delivery of
this Agreement and the Quality Agreement and the performance by the Parties of
their respective obligations hereunder and thereunder have been authorized by
all requisite limited partnership or corporate action, as applicable, on their
respective parts. This Agreement has been validly authorized, executed and
delivered by each Party and constitutes a valid and binding obligation of each
Party, enforceable against each Party in accordance with its terms.
          6.1.3 Consents and Approvals; No Violations.
                    (a) Except as otherwise set forth in this Agreement or the
Settlement Agreement, no material filing with, and no material permit,
authorization, consent or approval of
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

21



--------------------------------------------------------------------------------



 



any Governmental Authority is necessary for the consummation by each Party of
the transactions contemplated by this Agreement and the Quality Agreement,
except for those filings, permits, authorizations, consents or approvals, the
failure of which to be made or obtained would not materially impair such Party’s
ability to consummate the transactions contemplated hereby, or materially delay
the consummation of the transactions contemplated hereby.
                    (b) Neither the execution and delivery of this Agreement or
the Quality Agreement by either Party, nor the performance by such Party of its
obligations hereunder or thereunder, will (i) violate the organizational
documents of such Party; or (ii) violate or conflict in any material respect
with any Law, rule, regulation, judgment, order or decree of any court or
Governmental Authority applicable to such Party or any Product, except for
violations, breaches or defaults which would not have a material adverse effect
on such Party’s ability to consummate the transactions contemplated hereby.
     6.2 Additional Purdue Representations and Warranties. Purdue represents and
warrants to Distributor that:
                    (a) Purdue or one of its Affiliates owns and possesses all
right, title and interest in, to and under the NDA.
                    (b) The NDA has been approved by the FDA, and neither Purdue
nor any of its Affiliates has received any notice in writing that has, or
reasonably should have, led Purdue to believe that such NDA is not currently
effective or not currently in material compliance with all material Laws.
                    (c) Neither the execution and delivery of this Agreement nor
the performance of Purdue’s obligations hereunder will conflict in any material
respect with or result in a material violation or breach of, or constitute a
material default under, any contract, agreement or instrument to which Purdue is
bound.
                    (d) None of Purdue nor any of its Affiliates providing
services to Distributor in connection with this Agreement has ever been:
                    (i) debarred, under Section 306(a) or 306(b) of the Generic
Drug Enforcement Act of 1992, or under 42 U.S.C. Section 1320-7;
                    (ii) sanctioned by, suspended, excluded or otherwise
ineligible to participate in any federal health care program, including Medicare
and Medicaid or in Federal procurement or non-procurement programs; or
                    (iii) charged with or Convicted of any felony or misdemeanor
under 42 U.S.C. Section 1320a-7(a) or 42 U.S.C. Section 1320a-7(b)(1)-(3), or
otherwise proposed for exclusion.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

22



--------------------------------------------------------------------------------



 



     6.3 Additional Distributor Representations and Warranties. Distributor
represents and warrants to Purdue that:
               (a) Distributor has utilized its own marketing and distribution
expertise and experience to analyze and evaluate the commercial value of the
Product and has solely relied on such analysis and evaluations in deciding to
enter into this Agreement.
               (b) Neither Distributor nor any of its Affiliates is a party to
or otherwise bound by any oral or written contract or agreement that will result
in any Person obtaining any interest in, or that would give to any Person any
right to assert any claim in or with respect to, any of Distributor’s rights
under this Agreement.
               (c) Neither the execution and delivery of this Agreement or the
Quality Agreement nor the performance of its obligations hereunder or thereunder
will conflict in any material respect with or result in a material violation or
breach of, or constitute a material default under, any contract, agreement or
instrument to which Distributor is bound, or result in the creation or
imposition of any lien upon any Product.
               (d) None of Distributor nor any of its Affiliates providing
services to Purdue in connection with this Agreement has ever been:
               (i) debarred, under Section 306(a) or 306(b) of the Generic Drug
Enforcement Act of 1992, or under 42 U.S.C. Section 1320-7;
               (ii) sanctioned by, suspended, excluded or otherwise ineligible
to participate in any federal health care program, including Medicare and
Medicaid or in Federal procurement or non-procurement programs; or
               (iii) charged with or Convicted of any felony or misdemeanor
under 42 U.S.C. Section 1320a-7(a) or 42 U.S.C. Section 1320a-7(b)(1)-(3), or
otherwise proposed for exclusion.
               (e) None of Distributor nor any of its Affiliates has made any
offers for sales or customer solicitations for any AB rated generic version of
the Branded Product prior to the date of the Settlement Agreement.
     6.4 No Reliance by Third Parties. The representations and warranties of
each Party set forth in this Agreement are intended for the sole and exclusive
benefit of the other Party hereto, and may not be relied upon by any Third
Party.
     6.5 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE SETTLEMENT AGREEMENT, NEITHER PARTY NOR THEIR AFFILIATES MAKES
ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE,
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

23



--------------------------------------------------------------------------------



 



OR NON-INFRINGEMENT, INCLUDING (1) FOR PURDUE WITH RESPECT TO PURDUE’S PATENTS,
(2) ANY MATERIALS OR INFORMATION PROVIDED BY SUCH PARTY OR ANY OF ITS AFFILIATES
UNDER THIS AGREEMENT OR THE SETTLEMENT AGREEMENT, OR (3) WITH RESPECT TO ANY
PRODUCTS OR SERVICES OF EITHER PARTY HERETO OR THEIR AFFILIATES. FURTHERMORE,
UNLESS EXPRESSLY STATED IN THIS AGREEMENT OR THE SETTLEMENT AGREEMENT, NOTHING
IN THIS AGREEMENT OR THE SETTLEMENT AGREEMENT SHALL BE CONSTRUED AS A WARRANTY
THAT ANY OF PURDUE’S PATENTS, THE PRACTICE OF ANY INVENTION CLAIMED IN ANY OF
PURDUE’S PATENTS OR OTHER PROPRIETARY RIGHTS INCLUDED IN ANY OF PURDUE’S PATENTS
OR ANY RIGHTS GRANTED BY PURDUE DO NOT, OR THE MAKING, HAVING MADE, USING,
SELLING, OFFERING FOR SALE OR IMPORTING OF DISTRIBUTOR’S PRODUCTS BY ANY PERSON
DOES NOT, INFRINGE ANY PATENT RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF
ANY THIRD PARTY. IT IS HEREBY AGREED AND ACKNOWLEDGED BY DISTRIBUTOR THAT PURDUE
IS GIVING NO GUARANTEE OR WARRANTY, EXPRESS OR IMPLIED, TO DISTRIBUTOR IN
RELATION TO THE SAFETY OR THERAPEUTIC EFFECTIVENESS OF THE DISTRIBUTOR’S
PRODUCTS OR THE VALIDITY OR ENFORCEABILITY OF ANY INTELLECTUAL PROPERTY RIGHTS.
FURTHER, DISTRIBUTOR WILL NOT GIVE ANY SUCH GUARANTEE OR WARRANTY TO ANY THIRD
PARTIES ON BEHALF OF PURDUE.
ARTICLE VII
INTELLECTUAL PROPERTY
     7.1 Limited Intellectual Property Rights. Distributor acknowledges that by
entering into this Agreement, Distributor will not have, assert or acquire any
right, title, license, interest, waiver, release, right of reference,
authorization or covenant, express or implied, in or to any Purdue intellectual
property or other proprietary rights of Purdue, except as may be necessary for
Distributor to distribute the Product as explicitly provided for in this
Agreement.
     7.2 No Improvements. Distributor will not make any improvements or
modifications to the Products.
     7.3 Improvements. Any improvements to the Branded Products or the Products
will be the sole and exclusive property of Purdue, and Purdue will have the
exclusive right to file for intellectual property protection for such
improvements.
ARTICLE VIII
INDEMNIFICATION; LIMITATIONS ON LIABILITY
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

24



--------------------------------------------------------------------------------



 



     8.1 Purdue Indemnity. Purdue will indemnify, defend, save, protect, and
hold harmless Distributor and its Affiliates and their respective directors,
officers, employees, and agents (“Distributor Indemnitees”) from and against any
and all losses, claims, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses and court costs) (collectively,
“Losses”) resulting or arising from any Third Party claims, suits, actions,
proceedings or litigation (“Third Party Claims”) arising from or in connection
with:
               (a) Purdue’s negligence or willful misconduct in performing any
of its obligations under this Agreement; or
               (b) a breach by Purdue of any of its representations, warranties,
covenants or agreements under this Agreement;
provided, however, that in all cases referred to in this Section 8.1, Purdue
will not be liable to indemnify Distributor for any Losses of Distributor to the
extent that such Losses of Distributor were caused by: (i) the negligence or
willful misconduct or wrongdoing of Distributor or (ii) any breach by
Distributor of its representations, warranties, covenants or agreements under
this Agreement.
     8.2 Distributor Indemnity. Distributor will indemnify, defend, save,
protect, and hold harmless Purdue and its Affiliates and their respective
directors, officers, employees, and agents (collectively, the “Purdue
Indemnitees”) from and against any and all Losses resulting or arising from any
Third Party Claims arising from or in connection with:
               (a) Distributor’s negligence or willful misconduct in performing
any of its obligations under this Agreement;
               (b) a breach by Distributor of any of its representations,
warranties, covenants or agreements under this Agreement; or
               (c) any action against Purdue based upon dissemination of
information by Distributor or its Affiliates concerning any product which
contains oxycodone;
provided, however, that in all cases referred to in this Section 8.2,
Distributor will not be liable to indemnify Purdue for any Losses of Purdue to
the extent that such Losses of Purdue were caused by: (i) the negligence or
willful misconduct or wrongdoing of Purdue or (ii) any breach by Purdue of its
representations, warranties, covenants or agreements under this Agreement.
     8.3 Procedure for Indemnification.
          8.3.1 Notice. In the case of a Third Party Claim as to which a Party
(the “Indemnifying Party”) may be obligated to provide indemnification pursuant
to this Agreement, such Party seeking indemnification hereunder (the
“Indemnitee”) will notify the Indemnifying Party in writing of the Third Party
Claim (and specifying in reasonable detail the factual basis for the Third Party
Claim and, to the extent known, the amount of the Third Party Claim) promptly
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

25



--------------------------------------------------------------------------------



 



after becoming aware of such Third Party Claim; provided, however, that failure
to give such notification will not affect the indemnification provided hereunder
except to the extent the Indemnifying Party will have been actually prejudiced
as a result of such failure.
          8.3.2 Defense of Claim.
               (a) If a Third Party Claim is made against an Indemnitee, the
Indemnifying Party will be entitled to assume the defense of the Indemnitee by
providing written notice to the Indemnitee of its intention to assume the
defense of such Third Party Claim (at the expense of the Indemnifying Party)
within thirty (30) calendar days after receipt of written notice from the
Indemnitee of such Third Party Claim, with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Indemnitee for so long as the
Indemnifying Party is conducting a good faith and diligent defense.
               (b) Should the Indemnifying Party so elect to assume the defense
of the Indemnitee, the Indemnifying Party will not be liable to the Indemnitee
for any legal or other expenses subsequently incurred by the Indemnitee in
connection with the defense thereof; provided, that if under applicable
standards of professional conduct a conflict of interest exists between the
Indemnifying Party and the Indemnitee in respect of such claim, such Indemnitee
will have the right to employ separate counsel to represent such Indemnitee with
respect to the matters as to which a conflict of interest exists, and in that
event the reasonable fees and expenses of such separate counsel will be paid by
such Indemnifying Party; provided, further, that the Indemnifying Party will
only be responsible for the reasonable fees and expenses of one separate counsel
for such Indemnitee.
               (c) If the Indemnifying Party assumes the defense of the
Indemnitee, the Indemnitee will have the right to participate in such defense
and to employ counsel, at its own expense, separate from the counsel employed by
the Indemnifying Party.
               (d) If the Indemnifying Party assumes the defense of the
Indemnitee, the Indemnifying Party will promptly supply to the Indemnitee copies
of all correspondence and documents relating to or in connection with such Third
Party Claim and keep the Indemnitee informed of developments relating to or in
connection with such Third Party Claim, as may be reasonably requested by the
Indemnitee (including providing to the Indemnitee on reasonable request updates
and summaries as to the status thereof).
               (e) If the Indemnifying Party assumes the defense of the
Indemnitee, the Indemnitee will, and will cause all Distributor Indemnitees or
Purdue Indemnitees, as the case may be, to reasonably cooperate with the
Indemnifying Party in the defense thereof (including making documents and
records available for review and copying and making Persons within its/his/her
control available for pertinent testimony).
               (f) If the Indemnifying Party does not elect to assume the
defense of the Indemnitee or does not provide written acknowledgement of the
defense of the Indemnitee within the 30-day period set forth in
Section 8.3.2(a), or if a good faith and diligent defense is not being or
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

26



--------------------------------------------------------------------------------



 



ceases to be conducted by the Indemnifying Party, the Indemnitee will have the
right, at the reasonable expense of the Indemnifying Party, after three
(3) Business Days’ notice to the Indemnifying Party of its intent to do so, to
undertake the defense of the Indemnitee (at the reasonable expense of the
Indemnifying Party) with counsel reasonably selected by the Indemnitee, and to
compromise or settle such Third Party Claim, with the Indemnifying Party’s
reasonable consent (which consent will not be unreasonably withheld, delayed or
conditioned).
          8.3.3 Settlement of Claims. If the Indemnifying Party acknowledges in
writing its obligation to indemnify the Indemnitee for a Third Party Claim, the
Indemnitee will agree (which agreement will not be unreasonably withheld,
delayed or conditioned) to a reasonable settlement, compromise or discharge of
such Third Party Claim that the Indemnifying Party may recommend; provided,
however, that, without the Indemnitee’s prior written consent, the Indemnifying
Party will not consent to any settlement, compromise or discharge (including the
consent to entry of any judgment), and the Indemnitee may refuse to agree to any
such settlement, compromise or discharge, that provides for injunctive or other
non-monetary relief affecting the Indemnitee. If the Indemnifying Party
acknowledges in writing its obligation to indemnify the Indemnitee for a Third
Party Claim, the Indemnitee will not (unless required by law) admit any
liability with respect to, or settle, compromise or discharge (“Indemnitee
Settlement”), such Third Party Claim without the Indemnifying Party’s prior
written consent (which consent will not be unreasonably withheld, delayed or
conditioned) and if such consent is not received, then the Indemnifying Party
will have no obligation or liability under this Article VIII for any Indemnitee
Settlement.
     8.4 Limitations on Liability. Nothing in this Article VIII will act to
negate any obligation under common law of either Party to mitigate damages with
respect to any Third Party Claim for which such Party is seeking indemnification
from the other Party hereunder.
ARTICLE IX
COMPLIANCE WITH GOVERNMENTAL AUTHORITY REGULATIONS
     9.1 Governmental Authority Communications. Purdue will be responsible for
all communications with any Governmental Authority relating to Purdue’s
manufacturing activities under this Agreement and will have the responsibility
to communicate with any Governmental Authority concerning the marketing,
distribution, or sale of the Products (except as otherwise required by
applicable Law); provided, however, Distributor will have the responsibility
(a) to communicate with any Governmental Authority concerning all obligations
for federal or state governmental rebate reporting and payments required
thereunder, (b) for all price reporting for the Products to any and all
Governmental Authorities, as well as to any Third Party pricing publications,
and (c) for all rebates, price protection claims and payments to Medicaid,
Medicare, PBMs (pharmacy benefit managers) and other payors under Distributor’s
NDC number, whether required by contract or Law, for the Products, and Purdue
will provide Distributor with copies of all correspondence from the FDA
authorizing the marketing, distribution or sale of the Products. In addition to
the foregoing, Purdue will be responsible for reviewing, processing, and
responding
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

27



--------------------------------------------------------------------------------



 



to all regulatory communications relevant to Product quality, including
communications relating to product defects, adverse event reports and medical
inquiries relating to product complaints.
     9.2 Governmental and Regulatory Inspections. Each Party will notify the
other Party of any inspections by any Governmental Authorities of the premises
where the Product is being manufactured, tested or stored, to the extent such
inspection relates to the manufacture, storage or distribution of the Products,
within five Business Days after such inspection, and will provide to the other
Party copies of all Forms 483 or other similar notifications of observations
relating to the production, testing, storage, use or sale of the Products,
redacted as necessary with respect to any portions of the Form 483 not
pertaining to the Products, within five Business Days after they are received by
or on behalf of a Party from the FDA or any Governmental Authority. All notices
sent to a Party pursuant to this Section 9.2 will be sent to such Party in
accordance with the Quality Agreement.
          9.2.1 Voluntary Recalls. Each Party will notify the other Party in the
event that such Party determines that any Product already in interstate commerce
in the Territory presents a risk of injury or gross deception or is otherwise
defective and that recall of such Product is appropriate (a “Voluntary Recall”),
and Purdue solely, after consultation with Distributor, will make the decision
whether to initiate a Voluntary Recall and will control all recall activities
and the Parties will follow the Product recall procedure set forth in the
Quality Agreement.
               (a) If Distributor requests a Voluntary Recall, Distributor will
be responsible for all expenses incurred by Purdue in connection with its
cooperation in facilitating such Voluntary Recall, except to the extent that
such Voluntary Recall is attributable to a breach by Purdue of its
representations, warranties, covenants or agreements under this Agreement (in
which case, to such extent, Purdue will be responsible for the expenses
associated with any such Voluntary Recall, including any reasonable out of
pocket expenses incurred by Distributor in connection with its cooperation in
facilitating such Voluntary Recall).
               (b) If Purdue requests a Voluntary Recall, Purdue will be
responsible for all expenses of such Voluntary Recall (including any reasonable
out of pocket expenses incurred by Distributor in connection with its
cooperation in facilitating such Voluntary Recall), except to the extent that
such Voluntary Recall is attributable to a breach by Distributor of its
representations, warranties, covenants or agreements under this Agreement (in
which case, to such extent, Distributor will be responsible for the expenses
associated with any such Voluntary Recall, including any reasonable out of
pocket expenses incurred by Purdue in connection with its cooperation in
facilitating such Voluntary Recall).
               (c) Any expenses incurred by either Party in connection with a
Voluntary Recall will not be included in any calculation of Net Sales for any
Product.
          9.2.2 Involuntary Recalls. In the event that any applicable
Governmental Authority should issue a request, directive or order that a Product
be recalled (“Involuntary
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

28



--------------------------------------------------------------------------------



 



Recall”), Purdue will control all recall activities and the Parties will follow
the Product recall procedure set forth in the Quality Agreement.
               (a) In the event of an Involuntary Recall of any Product
inventory (e.g., batch recall), Purdue will be responsible for all expenses of
such Involuntary Recall (including any reasonable out-of-pocket expenses
incurred by Distributor in connection with its cooperation in facilitating such
Involuntary Recall), except to the extent that such Involuntary Recall is
attributable to a breach by Distributor of its representations, warranties,
covenants or agreements under this Agreement (in which case to such extent
Distributor will be responsible for the expenses associated with any such
Involuntary Recall, including any reasonable out-of-pocket expenses incurred by
Purdue in connection with its cooperation in facilitating such Involuntary
Recall).
               (b) Any expenses incurred by either Party in connection with such
an Involuntary Recall will not be included in any calculation of Net Sales for
any Product.
     9.3 Quality Agreement. The Quality Agreement will include protocols and
specific responsibilities for handling all Product quality complaints, adverse
event reports and professional medical service inquiries in accordance with
Purdue’s standard operating procedures and in conformity with applicable Laws.
ARTICLE X
CONFIDENTIALITY
     10.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed to in writing, Distributor and Purdue each agree
that, until the later of (i) the termination of this Agreement and (ii) ten
(10) years after the date of disclosure, each of Distributor or Purdue, upon
receiving or learning of any Confidential Information of the other Party, will
keep such Confidential Information confidential and otherwise will not disclose
or use such Confidential Information for any purpose other than as provided for
in this Agreement. For the purposes of this Agreement, the existence and terms
of this Agreement and the Settlement Agreement shall be deemed Confidential
Information. The Receiving Party will advise its Affiliates, directors,
officers, employees, agents, consultants, lenders and professional advisors who
might have access to the Disclosing Party’s Confidential Information of the
confidential nature thereof and agrees that its Affiliates, directors, officers,
employees, agents and consultants, lenders and professional advisors will be
bound by the terms of this Agreement. The Receiving Party will not disclose any
Confidential Information of the Disclosing Party to any Affiliate, director,
officer, employee, agent, consultant, lender or professional advisor who does
not have a need to know such Confidential Information.
     10.2 Authorized Disclosure. The Receiving Party may disclose Disclosing
Party’s Confidential Information to Receiving Party’s Affiliates, directors,
officers, employees, agents and consultants, lenders and professional advisors
who need to receive the Confidential Information in order to further the
activities contemplated in this Agreement, and who are made
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

29



--------------------------------------------------------------------------------



 



aware of the confidential nature of the Confidential Information. The Receiving
Party must (i) enforce the terms of this Article X as to its respective
Affiliates, directors, officers, employees, agents, consultants, lenders and
professional advisors; (ii) take such action to the extent reasonably necessary
to cause its Affiliates, directors, officers, employees, agents, consultants,
lenders and professional advisors to comply with the terms and conditions of
this Article X; and (iii) be responsible and liable for any breach of the
provisions of this Article X by it or its Affiliates, directors, officers,
employees, agents, consultants, lenders and professional advisors. Each Party
will take reasonable precautions to safeguard the Confidential Information of
the other Party. Each Party will also have the right to make disclosures of such
portions of the other Party’s Confidential Information to the DEA or to any
other Governmental Authorities where such disclosure is necessary for such Party
to perform its obligations under this Agreement. In addition, the Receiving
Party may disclose those portions of the Disclosing Party’s Confidential
Information required to be disclosed by legal process; provided, in each case
the Receiving Party, to the extent it is lawfully able to do so, promptly
informs the Disclosing Party, uses reasonable efforts to limit the disclosure
and maintains the confidentiality to the extent possible and permits the
Disclosing Party to attempt by appropriate legal means to limit such disclosure.
Notwithstanding anything to the contrary in this Section 10.2, Purdue may
disclose the terms of this Agreement, upon the prior written consent of
Distributor (not to be unreasonably withheld, conditioned or delayed), to Third
Parties in connection with patent litigation involving the Purdue Patents or the
Foreign Patents (each as defined in the Settlement Agreement) or in connection
with settlement discussions and agreements with alleged infringers of the Purdue
Patents or the Foreign Patents, subject to all such Third Parties keeping the
terms of this Agreement strictly confidential in accordance with the terms
hereof.
     10.3 Remedies. Each Party understands and agrees that the wrongful
disclosure of the other Party’s Confidential Information may result in serious
and irreparable damage to the other Party hereto, that the remedy at law for any
breach of this covenant may be inadequate, and that the Disclosing Party will be
entitled to seek injunctive relief without the posting of any bond or other
security, enjoining or restraining any Person from any violation or threatened
violation of this Article X, without prejudice to any other rights and remedies
to which it may be entitled.
     10.4 Return of Confidential Information. Except as otherwise set forth in
this Agreement, upon termination of this Agreement, the Receiving Party will
promptly return all of the Disclosing Party’s Confidential Information,
including all reproductions and copies thereof in any medium, except that the
Receiving Party may retain a reasonable number of archival copies as may be
required by law or its standard procedures.
     10.5 Unauthorized Use. If either Party becomes aware or has knowledge of
any unauthorized use or disclosure of the other Party’s Confidential
Information, it will promptly notify the other Party of such unauthorized use or
disclosure.
     10.6 Exclusive Property. All Confidential Information is the sole and
exclusive property of the Disclosing Party and the permitted use thereof by the
Receiving Party for purposes
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

30



--------------------------------------------------------------------------------



 



of its performance hereunder will not be deemed a right, license or covenant,
either express or implied, of the Receiving Party to use any such Confidential
Information for any other purpose.
ARTICLE XI
TERM; TERMINATION
     11.1 Term. This Agreement will become effective as of the Effective Date
and will expire upon the later of (i) Purdue’s receipt of the final Net Sales
Payment, and (ii) delivery to Purdue of the last of the certificates required to
be delivered pursuant to Sections 4.2 and 4.6, in each case unless this
Agreement is terminated earlier (the “Term”). This Agreement shall automatically
terminate and shall be of no further force and effect if (a) FDA Approval is
granted before or on the same day that either Party has made an election to
commence this Agreement, (b) neither Party has made such election prior to ***,
(c) the Settlement Agreement is no longer in full force or effect or
(d) Distributor or any party acting on its behalf or succeeding to its rights
attempts to reject or disavow the Settlement Agreement or any of the other
Settlement Documents.
     11.2 Termination. This Agreement may be terminated under any of the
following circumstances:
          11.2.1 Material Breach. Failure by either Party to comply in any
material respect with any of its obligations contained in this Agreement with
respect to a Product will entitle the other Party, if it is not in material
default hereunder, to give to the Party in default notice specifying the nature
of the default and requiring it to cure such default. If such default is not
cured within fifteen (15) calendar days after the receipt of such notice, the
notifying Party will be entitled, without prejudice to any of its other rights
conferred on it by this Agreement, and in addition to any other remedies
available to it at law or in equity, to terminate this Agreement by giving
written notice, to take effect immediately upon delivery of such notice. For
purposes of this Section 11.2.1, a material breach of this Agreement will
include sales of any AB rated generic version of Branded Product by Distributor
other than during the Selling Period.
          11.2.2 Bankruptcy and Certain Other Events. This Agreement may be
terminated, prior to the expiration of the Term, immediately by either Party
upon written notice to the other Party in the event that the other Party hereto
(a) applies for, consents to, becomes the subject of the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (b) makes a general assignment
for the benefit of its creditors, (c) commences a voluntary case under the
United States Bankruptcy Code, as now or hereafter in effect (the “Bankruptcy
Code”) or (d) becomes the subject of an involuntary case under the Bankruptcy
Code or similar insolvency proceeding, which case or proceeding has not been
dismissed or otherwise stayed within ninety (90) calendar days.
          11.2.3 Occurrence of Serious Safety Event. If there occurs a serious
and unexpected event with respect to safety issues involving any Product, as a
result of which the NDA has been terminated or suspended in the Territory or any
Governmental Authority has directed
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

31



--------------------------------------------------------------------------------



 



discontinuance of development, use or sale of the Product in the Territory, then
either Party may terminate this Agreement by giving written notice, to take
effect immediately upon delivery of such notice to the other Party.
          11.2.4 Settlement Agreement. In the event Distributor fails to comply
with any of the terms or conditions of the Settlement Agreement or this
Agreement, including (i) prohibitions on Distributor and its Affiliates
shipping, or causing to be shipped, any AB rated generic version of Branded
Product into interstate commerce for commercial sale in the Territory or
(ii) prohibitions on making offers for sales or customer solicitations for any
AB rated generic version of Branded Product, other than during the Selling
Period, then notwithstanding any other provision contained in this Agreement,
Purdue will have the right to terminate this Agreement by giving written notice
to Distributor, such termination to take effect immediately upon the delivery of
such notice to Distributor.
     11.3 Effect of Termination.
          11.3.1 In the event this Agreement is terminated pursuant to
Section 11.1 or 11.2, the termination notice provisions, if any, of such
Sections will apply. Upon the effectiveness of termination pursuant to
Section 11.1 or 11.2, Distributor will not solicit offers for sale, offer to
sell, sell, ship, or cause to be shipped, the Product into interstate commerce
for commercial sale in the Territory. At Purdue’s option, Distributor will
within five Business Days after the related termination effective date
(a) return all remaining inventory to Purdue, or (b) destroy all remaining
inventory, in each case at Distributor’s sole cost and expense.
          11.3.2 In the event of any termination, Distributor will be
responsible to pay Purdue its Initial Cost of Goods Sold Payment, Final Cost of
Goods Sold Payment, Initial Net Sales Payment and Final Net Sales Payment, as
applicable, on any sales of such Products during the Selling Period. Upon the
conclusion of the Selling Period or upon the termination of this Agreement,
Distributor will immediately stop marketing, selling and distributing Product to
the Trade.
          11.3.3 Without limiting either Party’s right to damages for any breach
of this Agreement, neither Purdue nor Distributor will incur any liability to
the other solely by reason of the termination of this Agreement as provided
herein, whether for loss of goodwill, anticipated profits or otherwise.
          11.3.4 Upon termination of this Agreement, the rights granted to
Distributor pursuant to Section 2.1.1 with respect to Products will immediately
terminate and each Party and its respective Affiliates and agents will cease any
and all use of Confidential Information of the other Party relating to the
Products.
     11.4 Accrued Rights; Surviving Obligations.
          11.4.1 Termination or relinquishment of this Agreement for any reason
will be without prejudice to any rights that will have accrued to the benefit of
either Party prior to such
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

32



--------------------------------------------------------------------------------



 



termination or relinquishment, and such termination or relinquishment will not
relieve either Party from obligations which are expressly indicated to survive
termination of this Agreement.
          11.4.2 All of the Parties’ rights and obligations under Articles I
(Definitions; Interpretations), IV (Payments and Reports) (as applicable), VII
(Intellectual Property), VIII (Indemnification; Limitations on Liability), IX
(Compliance with Governmental Authority Regulations), X (Confidentiality), and
XII (Miscellaneous Provisions), and Sections 2.2, 11.3 (Effect of Termination)
(as applicable) and 11.4 (Accrued Rights; Surviving Obligations) will survive
termination hereof.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

33



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS PROVISIONS
     12.1 Force Majeure. Each Party will be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure Event and the non-performing Party promptly
provides written notice to the other Party of such inability and of the period
for which such inability is expected to continue. Such excused performance will
be continued so long as the condition constituting a Force Majeure Event
continues and the non-performing Party takes reasonable efforts to remove the
condition. For purposes of this Agreement, a Force Majeure Event will include
conditions caused by occurrences beyond the control of the Parties affected,
including an act of God, an act, pronouncement, omission or delay in acting by
any Governmental Authority (including the FDA and the DEA) or the other Party,
war, an act of war, terrorism, insurrection, riot, civil commotion, epidemic,
failure or default of public utilities or common carriers, unavailability of one
or more raw materials, labor strike, lockout, labor disturbance, embargo, fire,
earthquake, flood, storm or like catastrophe (each a “Force Majeure Event”).
Notwithstanding the foregoing, nothing in this Section 12.1 will excuse or
suspend the obligation of either Party to make any payment due under this
Agreement or to comply with the Quality Agreement in the manner and at the time
provided.
     12.2 Notice. All notices, instructions and other communications hereunder
or in connection herewith will be in writing, will be sent to the addresses
below and will be: (a) delivered personally; (b) sent by registered or certified
mail, return receipt requested, postage prepaid; (c) sent via a reputable
nationwide overnight courier service; or (d) sent by facsimile transmission. Any
such notice, instruction or communication will be deemed to have been delivered
(w) upon receipt if delivered by hand, (x) three (3) Business Days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
(y) one (1) Business Day after it is sent via a reputable nationwide overnight
courier service, or (z) when transmitted with electronic confirmation of
receipt, if transmitted by facsimile (if such transmission is on a Business Day;
otherwise, on the next Business Day following such transmission).
For Purdue:
Purdue Pharma L.P.
One Stamford Forum
201 Tresser Boulevard
Stamford, CT 06901-3431
Attention: General Counsel
Fax: (203) 588-6204
with a copy to:
Chadbourne & Parke LLP
30 Rockefeller Plaza
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

34



--------------------------------------------------------------------------------



 



New York, NY 10112
Attention: Stuart D. Baker
Fax: (212) 541-5369
For Distributor:
KV Pharmaceutical Company
2503 South Hanley Road
St. Louis, Missouri 63144
Attention: Paul Brady
Fax: (314) 644-2419
with a copy to:
Locke Lord Bissell & Liddell
3 World Financial Center
New York, New York 10281-2101
Attention: John F. Sweeney
Fax No.: (212) 303-2754
     12.3 Assignment. This Agreement is binding upon and will inure to the
benefit of each Party hereto and each of its successors and permitted assigns.
Distributor may not assign (including by way of merger, acquisition,
consolidation, sale of stock, sale of assets, operation of law or otherwise)
this Agreement without the prior written consent of Purdue which may be withheld
in Purdue’s sole discretion; provided, however, that, in the event such consent
is granted, no such assignment shall in any manner limit or impair the
obligations of Distributor hereunder; and provided further, however, that any
party that acquires this Agreement as a result of such assignment and any
Affiliate of such party will thereby become subject to the terms and conditions
of this Agreement. If notwithstanding the above, there is a Change of Control of
Distributor, this Agreement shall be deemed to be assigned and each Person or
entity directly or indirectly controlling Distributor and each Affiliate of such
Person or entity shall become subject to the terms and conditions of this
Agreement and shall agree in writing to be bound hereby, and Distributor shall
remain primarily liable for the performance of all its obligations under this
Agreement and for causing its assignees to act in a manner consistent herewith.
For purposes of this Section 12.2, “Change of Control” shall mean the transfer
or disposition (including by way of merger, acquisition, consolidation, sale of
stock, sale of assets, operation of law or otherwise) of more than 50% of the
total assets, equity interests, or voting power of Distributor or the
appointment of a trustee, receiver, examiner or liquidator for Distributor. Any
assignment or attempted assignment by Distributor of this Agreement or the
rights and obligations granted to Distributor hereunder in contravention of the
provisions of this Section 12.3 will be void and will have no force or effect.
     12.4 No Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver will be effective unless set
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

35



--------------------------------------------------------------------------------



 



forth in a written instrument duly executed by or on behalf of the Party waiving
such term or condition. No waiver by any Party of any term or condition of this
Agreement, in any one or more instances, will be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion. Except as expressly set forth in this Agreement, all rights and
remedies available to a Party, whether under this Agreement or afforded by Law
or otherwise, will be cumulative and not in the alternative to any other rights
or remedies that may be available to such Party.
     12.5 Injunction. Distributor acknowledges and agrees that Distributor’s
violation or breach of this Agreement, including by making sales (i) of any AB
rated generic version of the Branded Product other than during the Selling
Period or (ii) in excess of the Supply Amount or after the conclusion of the
Selling Period would cause Purdue to suffer substantial damages and irreparable
harm that could not adequately be remedied by an action at law, including
causing Purdue to be in violation or breach of, or severely disadvantaged under,
certain material agreements Purdue has entered into with Third Parties.
Accordingly, Distributor agrees that Purdue will be entitled, without
limitation, to specific performance or preliminary or permanent injunctive
relief without the requirement of posting a bond in any action, hearing,
litigation or suit for violation or breach of this Agreement, such rights and
remedies being in addition to all other rights and remedies available to Purdue
at law, in equity or otherwise, and Distributor will not assert in opposition to
Purdue’s request for any equitable relief that Purdue has an adequate remedy at
law. Distributor agrees that jurisdiction and venue for any such action under
this Section 12.5 exists in the United States District Court for the Southern
District of New York, and waives any and all defenses based on personal
jurisdiction, subject matter jurisdiction and venue, or to the extent any such
waiver is not enforceable, Distributor agrees not to assert such defense.
     12.6 Governing Law. This Agreement, including the interpretation,
performance, enforcement, breach or termination thereof and any remedies
relating thereto, will be governed by and interpreted in accordance with the
laws of the State of New York, without regard to its conflicts of law rules.
     12.7 Entirety of Agreement. This Agreement, the Quality Agreement and the
Settlement Agreement, and all schedules and exhibits attached hereto and
thereto, set forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersede and terminate all prior
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth herein and
therein. No subsequent alteration, amendment, change or addition to this
Agreement or the Quality Agreement will be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.
     12.8 Public Announcements. The form and content of any public announcement,
including any press release, to be made by one Party regarding this Agreement,
or the subject matter contained herein, will be subject to the prior written
consent of the other Party, provided
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

36



--------------------------------------------------------------------------------



 



that this provision will not preclude a Party from making disclosures required
by applicable Law (including disclosure requirements under federal or state
securities laws, NASDAQ or any stock exchange requirements, or otherwise), in
which event the disclosing Party will give the other Party reasonable advance
notice of at least two (2) Business Days to review and comment on such
disclosure. Notwithstanding the foregoing, after the earlier of (i) the date of
the Consent Judgment (as such term is defined in the Settlement Agreement) and
(ii) ninety (90) days after the date of the Settlement Agreement, either Party
may announce that this Agreement has been entered into. The disclosing Party
will use Commercially Reasonable Efforts to obtain confidential treatment of
such information that is required to be disclosed by Law. The Parties shall also
consult with each other with respect to any disclosures required to be made to
the FDA as a result of this Agreement.
     12.9 Relationship of the Parties. Neither Party will have any
responsibility for the hiring, termination or compensation of the other Party’s
employees or for any employee benefits of such employee. No employee or
representative of a Party will have any authority to bind or obligate the other
Party to this Agreement for any sum or in any manner whatsoever, or to create or
impose any contractual or other liability on the other Party without said
Party’s approval. For all purposes, and notwithstanding any other provision of
this Agreement to the contrary, Distributor’s legal relationship to Purdue under
this Agreement will be that of independent contractor. This Agreement is not a
partnership agreement and nothing in this Agreement will be construed to
establish a relationship of partners or joint venturers between the Parties.
     12.10 Non-Solicitation of Employees. During the Term of this Agreement,
neither Party may, directly or indirectly, recruit or solicit any employee of
the other Party who became known to the other Party through contact or
interactions for the purposes of performing this Agreement, without the prior
consent of the other Party, except pursuant to general solicitations not
targeted at such employees.
     12.11 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held to be
invalid, illegal or unenforceable in any respect for any reason, the Parties
will negotiate in good faith with a view to the substitution therefor of a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein will not be
in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto will be enforceable to the fullest extent
permitted by Law.
     12.12 Books and Records. Any books and records to be maintained under this
Agreement by a Party or its Affiliates will be maintained in accordance with
GAAP.
     12.13 Expenses. Each of Purdue and Distributor will bear its own direct and
indirect expenses incurred in connection with the negotiation and preparation of
this Agreement and the Quality Agreement and, except as set forth in this
Agreement or the Quality Agreement, the performance of the obligations
contemplated hereby and thereby.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

37



--------------------------------------------------------------------------------



 



     12.14 No Third Party Beneficiary. This Agreement will be binding upon and
inure solely to the benefit of the Parties hereto, their successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or will confer upon any other Person or Persons any rights, benefits
or remedies of any nature whatsoever under or by reason of this Agreement.
     12.15 Further Actions. Each Party will execute, acknowledge and deliver
such further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
     12.16 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, will
be deemed to be an original, and both of which counterparts, taken together,
will constitute one and the same instrument even if both Parties have not
executed the same counterpart. Signatures provided by facsimile transmission or
via pdf copy bearing a signature on behalf of a Party hereto shall be legal and
binding on such Party and will be deemed to be original signatures.
     12.17 Headings. The headings for each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section, and will be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
[The next page is the signature page.]
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be
executed in multiple counterparts by its duly authorized representative.

            PURDUE PHARMA L.P.       By:   Purdue Pharma Inc., its general
partner
      By:   /s/ Edward B. Mahony       Name:   Edward B. Mahony       Title:  
EVP, CFO & Treasurer       KV PHARMACEUTICAL COMPANY
      By:   /s/ Paul T. Brady       Name:   Paul T. Brady       Title:  
Corporate Vice President, B.D.    

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

39



--------------------------------------------------------------------------------



 



Schedule 1.1A
BRANDED PRODUCTS
OxyContin® (oxycodone hydrochloride controlled-release) Tablets, under NDA
number 20-553, together with all amendments and supplements thereto, including
all existing or future dosage strengths, all other existing or future
formulations, all improvements thereon, and all other existing or future
indications.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



Schedule 1.1B
COST OF GOODS SOLD
The following table sets forth the cost of goods sold per Bottle in each dosage
strength of Product to be supplied under the Distribution and Supply Agreement.

      Dosage     Strength   Cost Per Bottle
10 mg
  $***
15 mg
  $***
20 mg
  $***
30 mg
  $***
40 mg
  $***
60 mg
  $***
80 mg
  $***

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



Schedule 1.1C
PRODUCTS
Product definition: Authorized generic versions of 10 mg, 20 mg, 40 mg and 80 mg
OxyContin® (oxycodone hydrochloride controlled-release) Tablets, under NDA
number 20-553, together with all amendments and supplements thereto, but
specifically excluding all other existing or future dosage strengths.

      NDC   Description
58177-677-04
  10 mg 100 ct
58177-678-04
  15 mg 100 ct
58177-679-04
  20 mg 100 ct
58177-680-04
  30 mg 100 ct
58177-681-04
  40 mg 100 ct
58177-682-04
  60 mg 100 ct
58177-683-04
  80 mg 100 ct

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



Schedule 1.1D
RISK MANAGEMENT PROGRAM
Distributor must comply with the following Risk Management Program activities
prior to and at all times during all marketing, making arrangements for selling
or distributing of the Products in the Territory:
               (a) Distributor will provide to Purdue’s Corporate Security
Department (contact information below in clause (k)) a detailed report of any
disruption to, loss from or imminent threat to supply chain integrity, from
receipt of Product from Purdue to distribution of Product to the Trade, upon
becoming aware of such event, including:
               (i) Attempted or actual theft or loss of any controlled
substance, or packaging materials, such as bottles, Labels, etc. relating to
Product; and
               (ii) Counterfeit Product or packaging for Product;
               (b) Distributor will provide to Purdue’s Controlled Substance Act
Compliance Officer (contact information below in clause (k)):
               (i) Reports of any variances to Distributor’s standard operating
procedures for Product handling or record keeping within facilities under
Distributor’s control; and
               (ii) Results of DEA inspections of Distributor’s facilities that
contain Product (provided that Distributor will not be required to provide the
results of any inspection that is unrelated, in whole or in part, to Product or
any scheduled products and that could not reasonably be construed to affect
Product in any manner whatsoever).
               (c) Upon Purdue’s request, Distributor will produce as soon as
possible, but in no event later than three Business Days after such request, a
complete and accurate listing of all distribution facilities/entities to which
Product has been shipped, including legible copies of the relevant DEA 222
forms.
               (d) If Distributor telemarkets the Product directly to any
pharmacy, Distributor will distribute to these pharmacies Purdue’s written
materials dealing with prevention of abuse and diversion, and materials for
education on the proper management of pain.
               (e) Distributor will only market or sell the Product to buying
officers of wholesalers, pharmacy retailers and other distribution channels such
as mail order pharmacies, long-term care facilities and closed provider
pharmacies.
               (f) Distributor will not market or sell the Product to health
care professionals, hospitals or any patient setting that would be equivalent to
a pharmaceutical sales representative detail call.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



               (g) Distributor will not market the Product to consumers,
patients, or potential patients, directly or indirectly, or through any
direct-to-consumer advertising.
               (h) Distributor will make available to its customers for the
Product the “Patient Package Insert” or “Medication Guide”, whichever is
applicable.
               (i) Distributor will cooperate with Purdue in the timely adoption
and implementation of security features for the Product as they are developed
and implemented in Purdue’s risk management program for its Branded Products.
               (j) If Distributor becomes aware of any abuse or diversion of
Product, Distributor will notify Purdue’s Department of Risk Management & Health
Policy (contact information below in clause (k)).
               (k) Contact information:
(i) Purdue’s Corporate Security Department
Mark Geraci
Vice President, Chief Security Officer
Tel: (203) 588-8454
Fax: (203) 588-6035
(ii) Purdue’s Controlled Substance Act Compliance Officer
John Crowley
Executive Director, Controlled Substance Act Compliance
Tel: (203) 588-8613
Fax: (203) 588-6204
(iii) Purdue’s Department of Risk Management & Health Policy
J. David Haddox, D.D.S., M.D.
Vice President, Risk Management & Health Policy
Tel: (203) 588-7667
Fax: (203) 588-6242
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



Schedule 3.1.1
SUPPLY AMOUNT

                  Approximate NDC   Description   Number of Bottles
58177-677-04
  10 mg 100 ct   ***
58177-678-04
  15 mg 100 ct   ***
58177-679-04
  20 mg 100 ct   ***
58177-680-04
  30 mg 100 ct   ***
58177-681-04
  40 mg 100 ct   ***
58177-682-04
  60 mg 100 ct   ***
58177-683-04
  80 mg 100 ct   ***

INITIAL SUPPLY AMOUNT

                  Approximate NDC   Description   Number of Bottles
58177-677-04
  10 mg 100 ct   ***
58177-678-04
  15 mg 100 ct   ***
58177-679-04
  20 mg 100 ct   ***
58177-680-04
  30 mg 100 ct   ***
58177-681-04
  40 mg 100 ct   ***
58177-682-04
  60 mg 100 ct   ***
58177-683-04
  80 mg 100 ct   ***

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



REMAINDER SUPPLY AMOUNT

                  Approximate NDC   Description   Number of Bottles
58177-677-04
  10 mg 100 ct   ***
58177-678-04
  15 mg 100 ct   ***
58177-679-04
  20 mg 100 ct   ***
58177-680-04
  30 mg 100 ct   ***
58177-681-04
  40 mg 100 ct   ***
58177-682-04
  60 mg 100 ct   ***
58177-683-04
  80 mg 100 ct   ***

 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



Schedule 3.1.4
INITIAL LABEL
INDICIA
Each tablet will be marked “AG” on one side and the dosage strength (e.g. 10) on
the other.
 

***   Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 